Citation Nr: 0319859	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of service connection for 
hearing loss in the left ear.

2.  Entitlement to an increased rating for right hand 
weakness, status post carpal tunnel syndrome repair, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

4.  Entitlement to an increased rating for right leg 
incoordination, characterized as femoral nerve paralysis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for hearing loss 
in the right ear.

6.  Entitlement to special monthly compensation at a rate in 
excess of the "m" rate at 38 U.S.C.A. § 1114(m) (West 
2002).



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
November 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 1997, the RO denied the 
veteran's claims for an increased rating for bilateral 
hearing loss, then evaluated as noncompensable; an increased 
rating for right hand weakness, then evaluated as 20 percent 
disabling; and for a higher rate of special monthly 
compensation.  In a rating decision dated in February 1998, 
the RO denied an increased rating for right femoral nerve 
palsy.  An August 1998 rating action granted service 
connection for a right knee disability, and assigned a 10 
percent evaluation for this disability.  The veteran 
disagreed with the assigned rating.  In addition, the RO 
denied service connection for right carpal tunnel syndrome.  
By rating action dated in November 1999, the RO granted 
service connection for right carpal tunnel syndrome and 
associated it with the previously service-connected right 
hand weakness.  In addition, the RO increased the evaluation 
assigned for the right hand disability to 30 percent.  The 
November 1999 rating decision also granted special monthly 
compensation based on loss of use of the left foot and the 
loss of use of the left arm.  

In a November 1999 rating decision, the RO proposed that 
service connection for hearing loss in the left ear be 
severed.  The veteran was notified of the proposed action in 
a letter dated later that month.  He was provided the 
opportunity to submit additional evaluation.  By rating 
action dated in February 2000, the RO severed service 
connection for hearing loss in the left ear.  

This case was previously before the Board in June 2002, at 
which time all issues were denied.  The veteran submitted a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated January 30, 
2003, granted a Joint Motion to Vacate and Remand and to Stay 
Proceedings (Joint Motion).  

The record discloses that in a statement dated in July 2003, 
the veteran's representative referred to claims for special 
monthly compensation based on loss of use of the right upper 
extremity and the right lower extremity; bowel and bladder 
incontinence; the need for the regular aid and attendance of 
another person; and by reason of being housebound.  Since 
these matters were not developed or certified for appeal, 
they are referred to the RO for appropriate action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  The 
Board points out that the Joint Motion specifically noted 
that, contrary to the conclusion in the Board's June 2002 
decision, the veteran had not been informed of the specific 
information and evidence necessary to substantiate the 
specific claims at issue, and that such notice must indicate 
which specific portion of the information or evidence was to 
be provided by the appellant and which must be provided by 
the Department of Veterans Affairs (VA).  As such, the 
provisions of the VCAA must be complied with in this case.  

In addition, the Board observes that the veteran has 
apparently received treatment for his service-connected 
disabilities.  A review of the record establishes that the 
veteran has not been afforded a VA examination for his 
disabilities since 1999.  The Court has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2002), a 
VA examination will be authorized where there is a 
possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for right hand 
weakness, status post carpal tunnel 
syndrome, a right knee disability, right 
leg incoordination and hearing loss in 
the right ear.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded 
VA orthopedic, neurological and 
audiometric examinations to determine the 
nature and severity of his right hand 
weakness, status post carpal tunnel 
syndrome, right knee disability, right 
leg incoordination and hearing loss in 
the right ear.  He should also be 
afforded a VA examination to determine 
his need for regular aid and attendance.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiners in conjunction 
with the examinations.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If any benefit sought on appeal remains denied, he 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


